Case 1:20-cv-04651-SDG Document 5-2 Filed 11/16/20 Page 1 of 4




                      Ex. B to Amended Complaint:
                            Coleman Affidavit
Case 1:20-cv-04651-SDG Document 5-2 Filed 11/16/20 Page 2 of 4




                      Ex. B to Amended Complaint:
                            Coleman Affidavit
Case 1:20-cv-04651-SDG Document 5-2 Filed 11/16/20 Page 3 of 4




                      Ex. B to Amended Complaint:
                            Coleman Affidavit
Case 1:20-cv-04651-SDG Document 5-2 Filed 11/16/20 Page 4 of 4




                      Ex. B to Amended Complaint:
                            Coleman Affidavit
